





Luminar Media Group, Inc.

Chief Executive Officer Contract

THIS AGREEMENT is entered into between Luminar Media Group, Inc., a Delaware
corporation (“Employer”), and Christopher Cook (referred as a “Consultant” for
the following purposes and upon the following conditions):

1. Employment. Employer hereby employs Consultant as provided herein and
Consultant hereby accepts such employment upon the terms and conditions
hereinafter set forth.

2. Term.  This Agreement is for a one-year term, subject to the termination
provisions of Paragraph 3. This Agreement will be automatically renewed for a
one-year term, unless; (1) the Board of Directors (the ‘Board”) delivers written
notice of non-renewal at least sixty (60) days before expiration of the initial
term; (2) it is terminated sooner pursuant to the terms of this Agreement; or
(3) the Consultant delivers written notice of resignation to the Board of
Directors. Thereafter. This Agreement will be
automatically renewed for successive one-year terms under the same condition.

3. Early Termination. In the event of early termination due to change of
ownership, dismissal, or for any other reason other than a reason for cause
below, the full contract value will be paid in full on the same day as the
Board action. Except as provided in Paragraph 2, “Term,” Employer may
not terminate this Agreement without cause. Employer may terminate this
Agreement at any time with cause if (i) Consultant is convicted
of the willful and intentional commission of a crime (excluding traffic
violations); (ii) in the reasonable judgment of the Board, Consultant has
materially failed to perform his duties hereunder.

4. Compensation.

4.1. For the full term of this Agreement, Employer shall pay Consultant an
annual payment in the amount provided below,. Employer shall review such salary
at least annually one month prior to each anniversary of this Agreement;
provided, however, that such salary shall not be decreased without the consent
of Consultant. Consultant shall be eligible to receive such bonuses and
cost of living increases to his salary as the Board approves from time to time.




4.2. Completion. The Employer shall pay the Consultant $12,000 per year in four
installments of $3,000 per Quarter.




4.3 Stock Based Compensation. The Employer shall issue to the Consultant
8,000,000 restricted shares in Luminar Media Group Inc. at par value (0.0001).

5. Duties. Consultant shall serve as the Chief Executive Officer of the Company.
Consultant shall perform all duties and services incident to the positions held
by him.





Page 1 of 4







--------------------------------------------------------------------------------







6. Extent of Service. This is a non-captive and non-exclusive Agreement.
Consultant will devote as much of his time, attention, and energies to
the business of Employer as deemed necessary and fair by both parties.




7. Confidentiality.

7.1. Consultant’s Duty Regarding Confidential Information. Consultant shall
regard and preserve as confidential all Confidential Information pertaining to
Employer’s business. Such Confidential Information shall be deemed confidential
whether obtained by Consultant by reason of his employment with Employer or
before or during the term hereof. Consultant shall not, without the prior
written consent of Employer, use for his own benefit or purposes, or disclose to
others, either during his employment or at any time thereafter, and except as
required in connection with his employment with Employer, any Confidential
Information connected with the business developments of Employer. Consultant
shall not, without such prior written consent, take or retain or copy any
Confidential Information of Employer. Consultant shall promptly disclose to
Employer all discoveries, improvements, inventions, and ideas, conceived or made
by Consultant, either by Consultant or with others, during Consultant’s
employment here under, and which are related to the actual or anticipated
business or activities of Employer. All such discoveries, improvements,
inventions, and ideas shall automatically be exclusive property of Employer and
shall be treated as Confidential Information unless otherwise permitted under
this Paragraph 7. Consultant shall execute any and all documents that Employer
may reasonably request to evidence that such discoveries, improvements,
inventions and ideas are the exclusive property of Employer, including, without
limitation, assignments of the same.

7.2. Definition of Confidential Information. “Confidential Information” means
any information previously provided or to be provided to the Recipient whether
orally, visually, electronically or in writing by or on behalf of the Disclosing
Party and includes, without limitation, any and all information relating to the
Disclosing Party’s (a) business, including relating to its business and
operations, methods of doing business, policies, financial condition, creditors,
method(s) of calculating profits, prospects and any and all other things
containing or reflecting information relating to the Disclosing Party’s business
or trade, as well as copies, abstracts or summaries of any of the foregoing; (b)
financial statements, tax returns, business and financial plans and information,
sales and marketing plans, vendor and pricing information; (c) services,
equipment, facilities, Consultants, contracts and other agreements or
commitments; (d) intellectual property, technology, processes, patents, trade
secrets, know-how, computer software and any and all other proprietary
information; and (e) clients and customers, including, without limitation,
client and customer lists, contact and pricing information and historical and
projected sales information.  Confidential Information shall not include any
information which is or was (i) independently developed by the Recipient without
use of any Confidential Information, or (ii) in the public domain at the time of
disclosure or at any time hereafter other than as a result of disclosure
prohibited hereunder by the Recipient or by any other party that the Recipient
knows owes a contractual or other duty of confidentiality to the Disclosing
Party. Consultant





Page 2 of 4







--------------------------------------------------------------------------------







8. Return of Books and Papers. Upon the termination of Consultant’s employment
with Employer for any reason, Consultant shall deliver promptly to Employer all
manuals and memoranda; all cost, pricing and other financial data; all customer
information; all other written or printed materials which are the property of
the Employer (and any copies of them); and all other materials which may contain
confidential information relating to the business of Employer that Consultant
may then have in his possession, whether prepared by Employer or not.

9. Indemnification and D&O Insurance. Company will indemnify Executive for and
hold Executive harmless from and against any and all losses, costs, damages or
expenses (including attorneys' fees) arising out of any claim or legal
proceeding brought against Executive, relating in any way to services performed
by Executive for the Company. This indemnification provision is intended to be
broadly interpreted and to provide for indemnification to the full extent
permitted by law. The Company will maintain directors' and officers' liability
insurance in amounts and on terms reasonable and customary for similarly
situated companies.

10. Notices. For the purposes of this Agreement, notices and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand or mailed by a
United States overnight express mail carrier, or nationally recognized private
delivery service on an overnight basis, return receipt requested, postage
prepaid, addressed as follows:

If to the Consultant: Chris Cook

If to the Employer: Luminar Media Group, Inc.260 Adelaide St. E, Toronto, M4A
1N1




11. Waiver of Breach. The waiver by Employer of a breach of any provision of
this Agreement by Consultant shall not operate or be construed as a waiver of
any subsequent breach by Consultant.

12. Enurement. The rights and obligations of Employer under this Agreement shall
enure to the benefit of and shall be binding upon the successors and assigns of
Employer.

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, and in pleading or proving any provision
of this Agreement, it shall not be necessary to produce more than one of such
counterparts.

14. Entire Agreement. This instrument contains the entire agreement of the
parties. It may not be changed orally but only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.

15. Paragraph Headings. Paragraph headings have been chosen and used for
convenience in referring to the various actions and paragraphs of the Agreement
and are not to be accorded by meaning or significance beyond such use in any
interpretation of any provision of this Agreement.





Page 3 of 4







--------------------------------------------------------------------------------







16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the law (other than the law governing conflict of
law questions) of the Province of Ontario. 




IN WITNESS WHEREOF, the parties have executed this Agreement as of the 26th day
of February 2017.













_______________________________

Christopher Cook

Chief Executive Officer ("CEO") "CONSULTANT"










_______________________________

Christopher Cook

Chairman of the Board "EMPLOYER"








Page 4 of 4





